406 F.2d 290
G. M. GOOCH LUMBER SALES COMPANY, Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.
No. 18873.
United States Court of Appeals Sixth Circuit.
Jan. 21, 1969.

Harry W. Wellford, Tennie C. Leonard, McCloy, Wellford & Clark, Memphis, Tenn., for appellant.
Mitchell Rogovin, Asst. Atty. Gen., Tax Div., Dept. of Justice Lester R. Uretz, Chief Counsel, Internal Revenue Service, Washington, D.C., for appellee.

ORDER

1
The above-entitled cause being considered upon a Stipulation to Vacate Decisions and Remand Cases, and it appearing that the parties hereto have agreed to a compromise and settlement of the review taken herein, and that the questions involved have become moot, it is this 21st day of January, 1969,


2
Ordered that this cause may be, and it is hereby, remanded to the Tax Court of the United States with directions to vacate its decision entered in the aboveentitled case, and to enter decisions in accordance with the parties' agreement in compromise;


3
And it is further ordered that the Clerk of this Court forthwith transmit certified copies of this order to the Clerk of the Tax Court, (Docket 403-66), and to counsel for each of the parties, together with certified copies of said Stipulation to Vacate Decisions and to Remand Cases.